Atkinson, J.
In a former suit, in which the plaintiff in this case was a defendant and the defendant in this case who filed the demurrer was plaintiff (Usry v. Cato, 168 Ga. 240, 146 S. E. 905), the fee-simple title to the land was in question, especially as set up in the answer by the defendants in that suit. Upon proper construction of the pleadings, the verdict and decree in the former ease are conclusive between the parties above mentioned; and the trial judge did not err in sustaining the demurrer and dismissing the action against the demurrant.

Judgment affirmed.


All the Justices concur, ecccept Beck, P. J., absent for providential cause.

M. G. Barwick and Hardeman •& Hardeman, for plaintiff.
B. F. Walker, Boy V. Harris, N. J. Smith, and J. B. Barwick, for defendants.